Exhibit 10.02
(FLEXTRONICS LOGO) [c05666c0566600.gif]
Domestic Relocation Assistance Repayment Agreement With Home Sale Assistance
Relocating Employee Must Sign This Agreement
I have read and fully understand Flextronics International USA, Inc relocation
assistance benefits as listed on the addendum to my offer letter. This addendum
describes the relocation benefits potentially reimbursable or paid directly by
the company on my behalf. My signature below acknowledges that I have reviewed
this information and fully understand the assistance to be provided to me.
In return for Flextronics providing me with relocation assistance, I agree that
the amounts received directly by me, or paid to others on my behalf for moving
and relocation expenses (“relocation amount”) shall be considered conditional
payments until I have completed 24 months of employment with Flextronics from an
effective transfer date. If I voluntarily leave Flextronics or am terminated for
gross misconduct before serving 24 months from the effective transfer date or do
not relocate, I agree to promptly refund a pro rated portion of all relocation
expenses paid on my behalf based on the number of months I have remained
employed with Flextronics:

          Relocation to Termination Date   % Reimbursed by Transferee  
1 month or less
    100 %
2-3 months
    90 %
4-5 months
    80 %
6-7 months
    70 %
8-9 months
    60 %
10-11 months
    50 %
12-13 months
    40 %
14-15 months
    30 %
16-17 months
    25 %
18-19 months
    20 %
20-21 months
    15 %
22-23 months
    10 %
23-24 months
    5 %

The signature on this agreement is considered authorization for Flextronics to
withhold, if necessary and permissible, any such amount due from my salary or
other accrued compensation and deduct the above amount from my last paycheck.
I understand that this agreement does not alter my status as an employee at will
of Flextronics or one of its subsidiaries, and that my employment may be
terminated at any time, with or without cause and with or without notice. In
addition, I understand that if my employment with Flextronics ends before
serving 24 months from my effective transfer date, for whatever reason, that all
benefits under this agreement will immediately cease.

             
/s/ Francois Barbier
 
Relocating Employee Signature
  Francois Barbier
 
Print Name   7/1/2010
 
Date    

Rev. 10.0.07

 

